    Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21   Page 1 of 18 PageID 7



































                    (;+,%,7$

































                                                            ([KLELW$
6/2/2021                                                            Tarrant County - Civil
                Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                              Page 2 of 18 PageID 8




                                 Civil Case and Transaction Information                                     06/02/2021 12:00 PM




    Court :       352         Case :       324314        Search     New Search          Show Service Documents ONLY


   Cause Number : 352-324314-21                                     Date Filed : 03-30-2021
                          TAMARA RENEE JOHNSON | VS | QUICKTRIP CORPORATION
   Cause of Action : INJURY OR DAMAGE, PREMISES
   Case Status : PENDING
   File Mark Description                                     Assessed Fee Credit/Paid Fee
     03-30-2021       PLTF'S ORIG PET & REQ FOR                                                             $289.00
                      DISCLOSURE                                                               N

     03-30-2021       PAYMENT RECEIVED trans #1                                                                          $289.00
                                                                                               Y

     03-30-2021       CIT-ISSUED ON QUICKTRIP                                                                  $8.00
                      CORPORATION-On 04/26/2021                                              N Svc

     03-30-2021       PAYMENT RECEIVED trans #3                                                                             $8.00
                                                                                               Y

     03-30-2021       JURY FEE                                                                               $40.00
                                                                                               N

     03-30-2021       PAYMENT RECEIVED trans #5                                                                           $40.00
                                                                                               Y

     04-23-2021       LTR/MILKS RE:EMAIL CIT (DP/SW)                                                                        $0.00


     05-05-2021       AFFDT SRV QUICKTRIP CORPORATION                                                                       $0.00


     05-05-2021       CIT Tr# 3 RET EXEC(QUICKTRIP                                                                          $0.00
                      CORPORATION) On 05/04/2021

     05-26-2021       DEFN VERIFIED DENIAL/ORIG ANS                                                                         $0.00



https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                                   1/2
    Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21   Page 3 of 18 PageID 9



































                    (;+,%,7%

































                                                             ([KLELW%
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21 Page 4 of 18 PageID 10
                                                  
                                                     
                                                                                                  
                                                                                                          
            
                   !
             " #   $ %&
              '()*("+"

                               

               !( ,-  . #  /()*0




                                  !   "   # !                "   $ !  %
 
                                       %%1% 1$ $$ 2)3 #) ' 4 56(&6(78*184 )14)1%8) ' -56
#$ &'                                +
# (!                                       ! #.9:
                                                   ; 
 #                                    4 ! 8!< =(+(# !: 5
 %"$         %                        ! #= '(-'(>
   "#                           ?= 4 . #& !   /
)#                                @
         % #                         ! #.9:
       !&' ( &'                          ! #.9:
   $                                        !:  . !              ' 1 ! - / ' $@. : 4   - /
                                                  

                                                  8  #)4

                                                  $         9.  !'(   (ABC  6. 

                                                  $         9.  !'( * ! #! A (! ABC  6. 

                                                  $         9.  !'( 1 !:  ! (. !BC  6. 

                                   ! #= 
                                                    
                                                        
                                                  
                                                  ++
                                                  ! BA   A6. 
 !9   ! . ! !: !  !    &:: =  9  C . 9!. !=6 8 :  !     . !        ! !' !:    : !   A 
: !'      !  9 .  !'        !       9 : '  !A : '  !=    !9   ! . ! !: !  !. :: : . ! 6  .! ,0
 9  9    ! 9  &A! !: !  !      !. :: : . !  !: !    .  !' !. :! . !  ! A      !:   
:&   !.=6  :.   = 9   !9   ! . ! !: !  9 ' !. :! 9  !=  !  !.. .  =  . ! !:
 !6




                                                                                                  4   9 (  1D
        Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21   Page 5 of 18 PageID 11


                                                             ~e Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                       Tue, May 4, 2021

Server Name:                Matthew Foster




Entity Served               QUIKTRIP CORPORATION

Agent Name                  CT CORPORATION SYSTEM

Case Number                 352-324314-21

Jurisdiction                TX
                  Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                                                                                 Page 6 of 18 PageID 12
                                                                                                 THE STATE OF TEXAS
                                                                                 DISTRICf COURT, TARRANT COUNTY

                                                                                                           CITATION                                                  Cause No. 352-324314-21
                                                                      TAMARA RENEE JOHNSON
                                                                                                               vs.
                                                                      QUICKTRIP CORPORATION

     TO: QUICKTRIP CORPORATION
                                                                                                  8/S REG AGENT-C T CORPORATION 1999 BRYAN ST STE 900 DALLAS, TX 75201-




    You said DEPENDANT axe hereby commanded to appear by filing a written answer to the PLAINTIPP•s ORIGINAL PETITIO~ AND
    REQUEST FOR DISCLOSURE at or before 10 o'clock A.M. of the Monday next after
    the expiration of 20 days after the date of service hereof before the l52nd District Court
    ,100 N CALHOUN, i n and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
    Said PLAINTIFF being

    TAMARA RENEE            JOHNSON


   Filed in said Court on March 30th, 2021 Against
   OUICXTRIP CORPORATION

    For suit, said suit being numbered 352-324314-21 the nature of which demand is as shown on said
    PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                                a copy of which accompanies this citation.



                                      l D MILKS
                         Attorney for TAMARA RENEE JOHNSON Phone No. (469)270-8585
                         Address      1910 PACIFIC AVE STE 15700 DALLAS, TX 75201
           Thomas A. Wilder        , Clerk of the Diatrict Court of Tarrant County. Texas . Given under my hand and ehe seal
   of said Court, at office in the City of Fort worth, this the 26th day of April, 2021.




NOTICE: Y011 ba"" boca"""'· Yoo O>&J O<Dj)loy &o momoy. U,.,.. or,_.., IWIIIlOJ do 001 file 1 ..,;ll<G- ...;1111110 clelt""" lssuocl Chiscil&lioa bJ 10:00 AM. 011 olio MoallaJ "'"' foUoo.lq lilt up~011 of
,_.,., 4lyo after,.,..   W<R   a ....Stili• ciuoiOG IDd pddoo. I clofwll judpal~O>&J bo LUm agaiDJI ,.,... lA addid011 10 fltiaJ& wri!lcn- ~olio clcrlt.,.,.. IIIIJ be rt...lred tollllk il>ldoJ cSI110loswa
                                                 oo lalcr dwl 30 daro alter ,.,..IJ.Jo,..., ...,.., \111111 C.. clettL Plod COil"""" 111 Teu•l.Awffolp.ol!l.
10 1110 olll<r ponicJ or tills Slllt. Tlluo cli>clotwa Jl<"rallr IIWJI bo made
                     Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                                                      OFFICER'S RETURN "'35232431421000003"'
    Received this Citation on the _ _ _ day of                                                                                       , _ _ Clt _ _ _ o'clock _Ml end executed at
   - - - - - - - - - - - - - - - - - w i t h i n the county of                 , State of                                                                                       at                   o'clock _M
   on t:he          day of                    , _ _ by delivering to the within named (De f.):
   defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORIGINAL PETITION AND
   REQUEST FOR DISCLOSURE, having first endorsed on same the date of delivery.



                          Authori~ed            Person/Constable/Sheriff:
               County of - - - - - - - - - - - - - Stace of _ _ _ __                                                             By - - - - - - - - - - - - - - - - - - - - - - --- Deputy
    Fees$ _ _ ___
   State of                 County o f - - - - - - - - - - - - - - - - - - - (Must be verified if served outside the State of Texas)
   Signed and sworn to by the s a i d - - - - - - - - - - - - - - - - - - - before me this _ _ day of
   to certify whi~h witness my hand and seal of office
                                                                                                                                                                                  ----· --
   (seal)
                                                                                  county      ot ------------' State of - -- - - -- - -
                                Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21   Page 7 of 18 PageID 13
                CITA110N


        Cause No. 352-324314-21
  TAMARA RENEE JOHNSON

              vs.
  QUICKTRIP CORPORATION

           ISSUED
 This 26th day of April. 2021

        Thomas A. Wilder
   Tarrant County District Qerk
         100 N CALHOUN
   FORT WORTH TX 76196-0402

 By          NATALIE THIGPEN Deputy


 J D MILKS
 Attorney for: TAMARA RENEE JOHNSON
 Phone No. (469)270-SSSS
 ADDRESS: 1910 PACIFIC AVE STE 1S700

      DALLAS. TX 7S201

      CIVIL LAW



*35232431421000003*
SERVICE FEES NOT COLLECTED
BY TARRANT COUNTY DISTRICT CLERK
ORIGINAL
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                   Page 8 of 18 PageID 14

                                                                                                        FILED
                                                                                           TARRANT COUNTY
                                                                                           3/30/2021 12:00 AM
                                  CAUSE NO. 352-324314-21                                 THOMAS A. WILDER
                                                                                             DISTRICT CLERK


 TAMARA RENEE JOHNSON                           §                 IN THE DISTRICT COURT
     Plaintiff,                                 §
                                                §
 vs.                                            §         OFTARRANT COUNTY, TEXAS
                                                §
 QUICKTRIP CORPORATION                          §
     Defendant.                                 §                        JUDCIAL DISTRICT

                           PLAINTIFF'S ORIGINAL PETITION
                           AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW,           TAMARA        RENEE      JOHNSON,       hereinafter called Plaintiff,

complaining of and about QUICKTRIP CORPORATION, hereinafter called Defendant, and for

cause of action show unto the Court the following:

                        I. DISCOVERY CONTROL PLAN LEVEL

       1.     Plaintiff intends that discovery be conducted under Discovery Level II.

                                II. PARTIES AND SERVICE

       2.     Plaintiff, Tamara Renee Johnson is an Individuals whose address is 6400 Henco

Ct. Fort Worth, Texas 76119.

       3.     Defendant, QuickTrip Corporation is a Foreign Corporation incorporated under

the laws of the State of Oklahoma. The corporation may be served with process through its

registered agent, C T Corporation, at the following registered address: 1999 Bryan St. Ste 900,

Dallas, Texas 75201.



                             III. JURISDICTION AND VENUE

       4.     The subject matter in controversy is within the jurisdictional limits of this court.

       5.     This court has jurisdiction over the parties because Defendant has the necessary
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                    Page 9 of 18 PageID 15



minimum contacts with the State of Texas so that the assertion of jurisdiction will not offend

traditional notions of fair play and substantial justice.

          6.     Venue in Tarrant County is proper in this cause under Section 15.002(a)(l) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                                IV. FACTS

          7.     On or about April 3, 2019, Plaintiff was walking inside a Quick Trip convenience

store in Tarrant County, Texas when she fell due to a slick floor. Defendant failed to place

warning signs around the wet and slippery area, causing Plaintiff to slip and fall. As a result of

the incident, Plaintiff suffered serious bodily injuries.

                           V. PLAINTIFF'S CLAIM OF NEGLIGENCE
                            AGAINST QUICKTRIP CORPORATION.

          8.     Defendant had a duty to exercise the degree of care that a person of ordinary

prudence would use to avoid harm to others under circumstances similar to those described

herein.

          9.     Plaintiff's injuries were proximately caused by Defendant's negligent, careless and

reckless disregard of said duty.

          10.    The negligent, careless and reckless disregard of duty of Defendant consisted of,

but is not limited to, the following acts and omissions:

                 A.      In that Defendant failed to post appropriate warning signs that would have
                         alerted Plaintiff of the dangerous condition;

                 B.      In that Defendant failed to recognize a dangerous condition of prudent
                         care would have done;




Plaintiff's Original Petition and Request for Disclosure                                             2
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                      Page 10 of 18 PageID 16



                 C.      In that Defendant failed follow safety codes avoid the incident complained
                         of;

                 D.      In that Defendant failed to mop up and or cordon off hazardous areas as a
                         person using ordinary prudent care would have done;

                 F.      In that Defendant failed to act in accordance with a "duty of care." as a
                         person using ordinary prudent care would have done;

                 G.      In that Defendant failed to exercise ordinary care to maintain the floor in a
                         reasonably safe condition operated by a person of ordinary prudence under
                         the same or similar circumstances;

                 H.      In that Defendant knew the condition existed for a length of time, they
                         should have corrected it prior to the incident in question;


              VI. DAMAGES FOR PLAINTIFF TAMARA RENEE JOHNSON

        11.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff Tamara Renee Johnson, was caused to suffer serious bodily injuries, and to incur the

following damages for which Plaintiff seeks monetary relief of more than $100,000 but less than

$250,000, inclusive of the following:

                 A.      Reasonable medical care and expenses in the past. These expenses were
                         incurred by Plaintiff, Tamara Renee Johnson, for the necessary care and
                         treatment of the injuries resulting from the accident and/or the aggravation
                         of prior injuries and such charges are reasonable and were usual and
                         customary charges for such services in Tarrant County, Texas;

                 B.      Reasonable and necessary medical care and expenses which will in all
                         reasonable probability be incurred in the future;

                 C.      Physical pain and suffering in the past;

                 D.      Physical pain and suffering in the future;

                 E.      Loss of earnings in the past;

                 F.      Loss of earning capacity which will, in all probability, be incurred in the



Plaintiff's Original Petition and Request for Disclosure                                             3
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                      Page 11 of 18 PageID 17



                         future;

                 G.      Loss of Household Services in the past;


                 H.      Mental anguish in the past;

                 I.      Mental anguish in the future; and



                              VII. DEMAND FOR TRIAL BY JURY

        12.      Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

                               VIII. REQUEST FOR DISCLOSURE

        13.     Under Texas Rules of Civil Procedure 194, Plaintiff requests that Defendant

disclose, within 30 days of the service of this request, the information or material described in

rule 194.2.

                                              IX. PRAYER


        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Tamara Renee Johnson,

respectfully prays that the Defendant, QuickTrip Corporation be cited to appear and answer

herein, and that upon a final hearing of the cause, judgment be entered for the Plaintiff against

Defendant for damages in an amount within the jurisdictional limits of the Court; together with

pre-judgment interest (from the date of injury through the date of judgment) at the maximum rate

allowed by law; post-judgment interest at the legal rate, costs of court; and such other and further

relief to which the Plaintiffs may be entitled at law or in equity.




Plaintifrs Original Petition and Request for Disclosure                                               4
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                      Page 12 of 18 PageID 18



                                                          Respectfully submitted,



                                                          SLOCUMB LAW FIRM, PLLC


                                                          ls/J.D. Milks
                                                          J.D. Milks
                                                          Texas State Bar No. 24045106
                                                          1910 Pacific Avenue, Suite 15700
                                                          Dallas, Texas 75201
                                                          P) 469.270.8585
                                                          F) 888.953.2247
                                                          Email: jmilks@slocumblaw.com




PlaintifPs Original Petition and Request for Disclosure                                         5
Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21   Page 13 of 18 PageID 19



































                 (;+,%,7&

































                                                         ([KLELW&
  Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                 Page 14 of 18 PageID 20



                                    CAUSE NO. 352-324314-21

 TAMARA RENEE JOHNSON,                            §                      IN THE DISTRICT COURT
      Plaintiff,                                  §
                                                  §
 v.                                               §                    TARRANT COUNTY, TEXAS
                                                  §
 QUICKTRIP CORPORATION,                           §
       Defendant.                                 §                      352nd JUDICIAL DISTRICT

                   DEFENDANT’S VERIFIED DENIAL AND ORIGINAL ANSWER

       COMES NOW, Defendant QuikTrip Corporation (“Defendant”), improperly named

“QuickTrip Corporation” herein, filing this Original Answer to Plaintiff’s Original Petition, and in

support thereof, would respectfully show the Court as follows:

                                               I.
                                        VERIFIED DENIAL

       By way of verified denial pursuant to Texas Rule of Civil Procedure 93, Defendant denies

that Plaintiff is entitled to recover from Defendant in the capacity in which it has been sued.

Specifically, Defendant denies that “QUICKTRIP CORPORATION” owned or operated the store or

premises at issue on the date of this incident. Consequently, Plaintiff has no right or potential

right of recovery against Defendant. See, e.g., Ray Malooly Trust v. Juhl, 186 S.W.3d 568, 571

(Tex. 2006). Though both liability and damages are disputed, the property entity, if any, would

be QuikTrip Corporation.

                                              II.
                                        GENERAL DENIAL

       Defendant denies each and every material allegation contained in Plaintiff’s Original

Petition, demands strict proof thereof, and to the extent that such matters are questions of fact,




DEFENDANT’S VERIFIED DENIAL AND ORIGINAL ANSWER -- PAGE 1
  Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                 Page 15 of 18 PageID 21



says Plaintiff should prove such facts by a preponderance of the evidence to a jury if she can so

do.

                                                III.
                                             DEFENSES

       1.      Defendant specifically denies Plaintiff’s claims that it was negligent, and

Defendant denies that Plaintiff has stated a viable cause of action for negligence. Plaintiff’s sole

cause of action is limited to a premises-liability claim.

       2.      Defendant claims that Plaintiff failed to use that degree of care and caution as

would has been used by a reasonable person under the same or similar circumstances, thereby

producing or proximately causing or contributing to Plaintiff’s alleged damages, if any. Such acts

or omissions of Plaintiff were the sole, proximate, or contributing cause of Plaintiff’s alleged

damages, if any.

       3.      Defendant claims that Plaintiff’s alleged damages or injuries, if any, were caused

by the acts of third persons not under the control of Defendant. Such acts or omissions of said

third persons were the sole, producing, or proximate cause of Plaintiff’s damages or injuries, if

any.

       4.      Defendant would show that the accident complained of was an unavoidable

accident, as that term is known in law.

       5.      Defendant asserts that it had neither actual nor constructive knowledge of the

alleged premises condition about which Plaintiff complains and that, in any event, the alleged

hazard was not “unreasonably dangerous.”




DEFENDANT’S VERIFIED DENIAL AND ORIGINAL ANSWER -- PAGE 2
  Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                Page 16 of 18 PageID 22



       6.      Defendant may further show that the damages of which Plaintiff complains, if any,

may have been the result of prior, pre-existing, or subsequent injuries, accidents, or conditions,

and that such are the proximate or a contributing cause of Plaintiff’s damages, if any.

       7.      Defendant may further show that Plaintiff breached her duty to mitigate damages

by failing to exercise reasonable care and diligence to avoid loss and minimize the consequences

of damages.

       8.      Defendant may further show that Plaintiff is malingering as that term is known in

the law.

       9.      Defendant asserts that any claims for medical or health care expenses incurred

are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant to Texas

Civil Practice and Remedies Code § 41.0105.

       10.     Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in the

unlikely event that an adverse judgment is rendered against it in this matter.

       11.     Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax payments,

or unpaid tax liability to any federal income tax law.

                                            IV.
                                REQUEST FOR COURT REPORTER

       12.     Defendant respectfully demands a court reporter be present at all proceedings

before this Honorable Court.


DEFENDANT’S VERIFIED DENIAL AND ORIGINAL ANSWER -- PAGE 3
  Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                  Page 17 of 18 PageID 23



                                                V.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff take

nothing by this cause of action, that Defendant be permitted to recover the costs expended on

its behalf, and for such other and further relief to which Defendant may show itself justly entitled,

both at law and in equity.

                                              Respectfully submitted,

                                              /s/ B. Kyle Briscoe
                                              B. Kyle Briscoe
                                              State Bar No. 24069421
                                              kbriscoe@peavlerbriscoe.com
                                              Christopher M. Blanton
                                              State Bar No. 00796218
                                              cblanton@peavlerbriscoe.com
                                              PEAVLER|BRISCOE
                                              2215 Westgate Plaza
                                              Grapevine, Texas 76051
                                              (214) 999-0550 (telephone)
                                              (214) 999-0551 (facsimile)

                                              ATTORNEYS FOR DEFENDANT



                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to, and in accordance with, the Texas Rules of Civil
Procedure on May 26, 2021.


                                              /s/ B. Kyle Briscoe
                                              B. Kyle Briscoe




DEFENDANT’S VERIFIED DENIAL AND ORIGINAL ANSWER -- PAGE 4
     Case 4:21-cv-00712-O Document 1-2 Filed 06/02/21                    Page 18 of 18 PageID 24




                                                   VERIFICATION

 STATE OF TEXAS                                §
                                               §
 COUNTY OF TARRANT                             §

         Before me, the undersigned authority, did personally appear B. Kyle Briscoe, who upon
 his oath deposes and says that he is one of the attorneys for Defendant, that he has never been
 convicted of a disqualifying crime, and that he is over the age of 21 and competent to make this
 verification. Accordingly, Mr. Briscoe verifies that the facts alleged in Paragraph I of the foregoing
 pleading are true and correct.




              Subscribed and sworn to before me on     this~~~~day of May 2021 .


 ..~~~:J,,,    ELIZABETH CONTRERAS
iRl-::i:;"f::% Notary Public, State of Texas
;j;\.""51,:.~$ Comm. Expires 02·06·2024
 ~~~~:,,,,,..    Not1ry 10 129335398




 DEFENDANT'S VERIFIED DENIAL AND ORIGINAL ANSWER-· PAGE 5
